El' Juez Asociado Sb. Eigüebas,
emitió la opinión del tribunal.
La presente es una solicitud pidiendo un auto de cer-tiorari deducida por don Heraclio Giménez, y, en síntesis, expone:
Que eh el pleito seguido ante la'‘Corte de este Distrito en cobro de pesos por daños y perjuicios entre don José Ol-medo y Gregorio Rodríguez se libró mandamiento de eje-cución y se embargó una finca rústica de la propiedad de el peticionario que no ha sido parte en ese juicio, y por consiguiente, que no ha sido oído y vencido como manda la ley, pues si bien el promovente fué fiador del demandado Gregorio Rodríguez, esa fianza nada tiene que ver con ese pleito, y en la sentencia que se dictó en nada se obliga á dicho Giménez. Que se qaidió oportunamente que se re-considerase y anulase la Orden de embargo y en Corte abierta se negó tal pretensión. Que Gonzalo Torres rema-tó la finca por cantidad de 400 dollars á pesar de la terce-ría que ante el marshal interpuso el peticionario Giménez y que la finca posteriormente se ha vendido por el rema-tista Torres á don Eugenio Malpica, causándole ésto graves perjuicios, toda vez que se le despoja de su propiedad.
Y para corregir esos procedimientos, toda vez que por no haber sido parte en el pleito no puede apelar de la sen-tencia que en él recayó, solicita este auto de certiorari.
Pero si los procedimientos de la Corte inferior son nulos y de ningún valor, nadie que compre bajo ejecución puede adquirir título y es indudablemente que tiene el promo-vente remedio en el curso ordinario de la lej' para reivin-dicar su propiedad. _
*335.Por otra parte, este tribunal sólo en casos muy excepcio-nales puede revisar los procedimientos de un pleito en que no fué parte el que promueve el auto de certio'rari.
El modo adecuado de corregir errores en un juicio ordi-nario es por el recurso de apelación y cuando, como en el presente caso, se alegan nulidades ó defectos que no se • lian podido corregir en el mismo juicio por no ser en él liarte, debe ejercitarse la acción ordinaria que proceda para reivindicar su propiedad sin esperar el auxilio de esta Corte Suprema.
No aparece de su solicitud que el acto ilegal del marshal sea parte del récord, y si no lo es, tampoco podría esta Corte, por el medio ejercitado, revisar los procedimien-tos. Además, la ley también concede al peticionario re-medio propio contra dicho marshal si ha procedido vio-lando la ley.
Resumiendo lo anteriormente expuesto: “Para que una persona perjudicada pueda tener el derecho al beneficio de este auto, debe mostrar que ha sido diligente ó que no pue-. de obtener un remedio adecuado en el curso ordinario de la ley.”
Con esas palabras concluía la opinión del Hon. Juez "Wolf en el caso de Clotilde Delgado con Leopoldo Cabassa y en ese como en el de Arsenio L. Arpin contra el juez Ramos se desarrolló y sostuvo por esta Corte Suprema la doctrina que aquí también se ha consignado..
Por todo lo expuesto, debe denegarse ,1a petición del auto de certiorari.

Denegada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, MacLeary y Wolf.